ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
The Boeing Company                                ) ASBCA No. 62849
                                                  )
Under Contract No. N68335-10-G-0012 et al.        )

APPEARANCES FOR THE APPELLANT:                       Seth H. Locke, Esq.
                                                     Brenna D. Duncan, Esq.
                                                     Julia M. Fox, Esq.
                                                      Perkins Coie LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: December 1, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62849, Appeal of The Boeing
Company, rendered in conformance with the Board’s Charter.

       Dated: December 1, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals